DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luz et al (Fig. 7).
Luz et al (Fig. 7) discloses an amplifier circuit comprising a plurality of first power amplifier circuits (731, 732) configured to amplify a plurality of first composite RF signals (input signal of 731, input signal of 732) and each comprising a respective one of a plurality of first RF signals (input signal of 731) and a respective one of a plurality of second RF signals (input signal of 732), a plurality of second power amplifier circuits (733, 734) configured to amplify a plurality of first composite RF signals (input signal of 733, input signal of 734) and each comprising a respective one of a plurality of first RF signals (input signal of 733) and a respective one of a plurality of second RF signals (input signal of 734), and a plurality of output circuits (741, 742) each (741) configured to receive a respective one of the plurality of first composite RF signals (input signal of 731, input signal of 732) from a respective one of the plurality of first power amplifier circuits (731, 732) and each configured to receive a respective one of the plurality of first composite RF signals (input signal of 733, input signal of 734) from a respective one of the plurality of second composite RF signals (input signal of 733, input signal of 734) from a respective one of the plurality of second power amplifier circuits (733, 734), and each configured to regenerate a respective one of the plurality of first RF signals (input signal of 731) and a respective one of the plurality . 

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 19 and 20 are allowed.         

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2651